Fourth Court of Appeals
                                San Antonio, Texas
                                   September 30, 2019

                                   No. 04-19-00221-CV

                                Tommy Lee BROWN, Jr.,
                                      Appellant

                                            v.

                                  Sandra Ann BROWN,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI06544
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until October 28, 2019.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk